989 So. 2d 728 (2008)
Richard P. TULLY, Appellant,
v.
Laurie BESWICK and Tyson Beswick, Appellee.
No. 5D07-4393.
District Court of Appeal of Florida, Fifth District.
September 2, 2008.
*729 F. Bradley Hassell and Alfred Washington, Jr., of Hassell, Moorhead & Carroll, Daytona Beach, for Appellant.
Bruce W. Jacobus, Jr., of Platt Jacobus Fielding Ville, LLC, Melbourne, for Appellee.
PER CURIAM.
AFFIRMED. See Clements v. Wildlife Conservation Soc'y, 750 So. 2d 715 (Fla. 5th DCA 2000).
ORFINGER, TORPY and COHEN, JJ., concur.